Citation Nr: 0413957	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
sickle cell anemia.

2.  Entitlement to a rating in excess of 30 percent for 
left leg compartment syndrome.

3.  Entitlement to a rating in excess of 10 percent for 
the residuals of a cholecystectomy.

4.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TR).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




REMAND

The veteran, who is the appellant in this case, served on 
active duty from April 1990 to February 1991.

In January 2003, the Board of Veterans' Appeals (Board) 
denied the veteran's claims for the following:  
entitlement to a rating in excess of 30 percent for 
sickle cell anemia; entitlement to a rating in excess of 
30 percent for left leg compartment syndrome; entitlement 
to a rating in excess of 10 percent for the residuals of 
a cholecystectomy; and entitlement to a TR.  The veteran 
disagreed with those decisions and filed a timely appeal 
with the United States Court of Appeals for Veterans 
Claims (Court).

In February 2004, pursuant to a joint motion of the 
parties, the Court vacated the Board's January 2003 
decision and remanded it pursuant to 38 U.S.C. § 7252(a) 
(West 2002) for readjudication consistent with the 
motion.

In the Joint Motion, the appellant was represented by 
counsel, and the appellee, VA, was represented by its 
General Counsel.  It was noted that the VA had a duty to 
assist the veteran in the development of his claim and 
that such duties had been amended by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003).  

The parties agreed that a remand was required in order 
for the Board to address whether the VA had 
satisfactorily notified the appellant of any information 
and evidence not previously provided to the VA which was 
necessary to substantiate his claims.  The parties 
acknowledged that the Board had addressed the VCAA and 
the duty to notify in an April 2002 letter and in the 
Statement of the Case (SOC) issued in September 2002.  
The parties stated, however, that there was no indication 
that either of those documents had actually notified the 
appellant of what specific information was needed to 
substantiate his claims.  Additionally, the parties noted 
that there was no indication that the appellant was 
informed as to what portion of the evidence, if any, the 
veteran was to submit and which the VA would obtain in 
order to substantiate the claim.  Quartuccio v. Principi, 
16 Vet. App. 183, 186 - 87 (2002); see also, Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

The SOC contains the text of 38 C.F.R. § 3.159, which is 
the enabling regulation applicable to the VA's duty to 
assist the veteran in the development of his claim.  The 
SOC also contains the text of the criteria for rating 
sickle cell anemia; left leg compartment syndrome; and 
the residuals of a cholecystectomy, as well as the text 
of the criteria for a TR.

The April 2002 letter acknowledges the veteran's claims 
for increased ratings for his service-connected 
disabilities, as well as his claim for a TR.  In part, 
the letter reads as follows:

What Must The Evidence Show To 
Establish An Increased Evaluation?

?	Symptoms and findings showing 
that your service-connected 
disability or disabilities have 
worsened and now meet the 
criteria for a higher 
evaluation.  (This can be shown 
by medical evidence or other 
evidence showing your service-
connected condition or 
conditions have become worse or 
more disabling.  We will get any 
VA medical records or other 
medical treatment records you 
tell us about.  If necessary, we 
may schedule a VA examination 
for you to get this evidence.  
You may also submit your own 
statements or statements from 
other people describing your 
disability symptoms.)
What Must The Evidence Show To 
Establish Entitlement To Individual 
Unemployability?

?	That you are unable to secure 
and follow a substantially 
gainful occupation solely due to 
your service-connected 
disability(ies).  (This can be 
shown by medical evidence or 
other evidence showing your 
service-connected condition or 
conditions preventing you from 
working.  We will get any VA 
medical records or other medical 
treatment records you tell us 
about.  If necessary, we may 
schedule a VA examination for 
you to get this evidence.  You 
may also submit your own 
statements or statements from 
other people, such as former and 
potential employers, describing 
how your disability(ies) prevent 
you from working.)


What Information Or Evidence Do We 
Need From You?

We need the following information 
from you:

?	the name of the person, agency, 
or company who has records that 
you think will help us decide 
your claim;

?	the address of this person, 
agency, or company; 
?	the approximate time frame 
covered by the records, and;
?	the condition for which you were 
treated, in the case of medical 
records.

If there are private medical records 
that would support your claim, you 
can complete, sign and return 
enclosed VA Form 21-4142, 
Authorization for Release 
Information, and we will request 
those records for you.  Use a 
separate form for each doctor or 
hospital where you were treated.  You 
can get these records yourself and 
send them to us.

Please note that, as a result of the Joint Motion of the 
Parties and the Court's Order dated February 3, 2004, the 
above-quoted statements are insufficient to notify the 
claimant of the evidence and information needed to 
substantiate the claims.

In a letter, dated in March 2004, the Board advised the 
veteran that the VA had revoked his counsel's right to 
represent claimants.  The Board further advised him of 
his options, and later that month, the veteran replied 
that he wished to represent himself.  

In light of the foregoing, additional development of this 
case is warranted prior to further consideration by the 
Board.  Accordingly, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on 
your part.  The following actions are to be performed:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set 
forth in 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. § 3.159.  In so doing, 
ensure that the following actions 
have been performed:  (1) inform the 
veteran of the information and 
evidence not of record that is 
necessary to substantiate each of his 
specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to 
provide; (3) inform the veteran about 
the information and evidence that he 
is expected to provide; and 
(4) request or tell the veteran to 
provide any evidence in his 
possession that pertains to any of 
his claims, or something to the 
effect that the veteran should give 
the VA everything it has pertaining 
to his claims.
In providing these notifications, the 
RO must note that, as a matter of 
law, for purposes of this case, the 
following statements are insufficient 
to notify the claimant of the 
evidence and information needed to 
substantiate the claims:

What Must The Evidence Show 
To Establish An Increased 
Evaluation?
Symptoms and findings 
showing that your service-
connected disability or 
disabilities have worsened 
and now meet the criteria 
for a higher evaluation.  
(This can be shown by 
medical evidence or other 
evidence showing your 
service-connected condition 
or conditions have become 
worse or more disabling.  
We will get any VA medical 
records or other medical 
treatment records you tell 
us about.  If necessary, we 
may schedule a VA 
examination for you to get 
this evidence.  You may 
also submit your own 
statements or statements 
from other people 
describing your disability 
symptoms.)
What Must The Evidence Show 
To Establish Entitlement To 
Individual Unemployability?
?	That you are unable to 
secure and follow a 
substantially gainful 
occupation solely due to 
your service-connected 
disability(ies).  (This can 
be shown by medical 
evidence or other evidence 
showing your service-
connected condition or 
conditions preventing you 
from working.  We will get 
any VA medical records or 
other medical treatment 
records you tell us about.  
If necessary, we may 
schedule a VA examination 
for you to get this 
evidence.  You may also 
submit your own statements 
or statements from other 
people, such as former and 
potential employers, 
describing how your 
disability(ies) prevent you 
from working.)
What Information Or 
Evidence Do We Need From 
You?
We need the following 
information from you:
?	the name of the person, 
agency, or company who has 
records that you think will 
help us decide your claim;
?	the address of this person, 
agency, or company; 
?	the approximate time frame 
covered by the records, 
and;
?	the condition for which you 
were treated, in the case 
of medical records.
If there are private 
medical records that would 
support your claim, you can 
complete, sign and return 
enclosed VA Form 21-4142, 
Authorization for Release 
Information, and we will 
request those records for 
you.  Use a separate form 
for each doctor or hospital 
where you were treated.  
You can get these records 
yourself and send them to 
us.

2.  When all of the requested actions 
have been completed, undertake any 
other indicated development, such as 
the scheduling of any indicated VA 
examinations, and then readjudicate 
the issues of entitlement to 
increased ratings for sickle cell 
anemia; left leg compartment 
syndrome; and the residuals of a 
cholecystectomy.  Also readjudicate 
the issue of entitlement to a TR.  If 
the benefits sought on appeal are not 
granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999).  



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2003).

